Citation Nr: 1422969	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-49 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Whether clear and unmistakable error (CUE) in present in May 26, 1964; December 13, 1965; or January 9, 1968 rating actions which denied a disability rating greater than 50 percent for the service-connected chronic undifferentiated type schizophrenic reaction.

3. Entitlement to a disability rating in excess of 50 percent for the service-connected chronic undifferentiated type schizophrenic reaction for accrued benefit purposes.

4. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  He died in April 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Board denied or dismissed all of the issues listed on the title page.


FINDINGS OF FACT

1. In a February 2010 decision, the Board denied or dismissed the appellant's claims for service connection for the cause of the Veteran's death; CUE in May 1964, December 1965 or January 1968 rating decisions; a disability rating in excess of 50 percent for chronic undifferentiated type schizophrenic reaction for accrued benefit purposes; and, DIC benefits. 

2. The record does not indicate that the Board's February 2010 decision was appealed to the Court. 


CONCLUSION OF LAW

There remains no appeal currently pending before the Board.  38 U.S.C.A. §§ 5107(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 20.102, 20.200, 20.201, 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As referenced in the Introduction, the Board denied or dismissed the issues listed on the title page in a February 2010 decision.  The record does not indicate that the Board's decision was appealed to the United States Court of Appeals for Veterans Claims (the Court).  A review of the physical claims file and electronic claims files indicates that the appellant has not perfected an appeal of any other issue or that she has a claim currently pending at the RO. 

While no additional evidence or argument has been received by VA, in April 2014, the RO mailed the Veteran's claims file to the Board for adjudication, notwithstanding the fact that that the appellant's claims were denied in February 2010.  

Once the claims folder was received by the Board, the appellant was mailed a standard notice letter in indicating that her appeal had been docketed.  This letter was returned as undeliverable and no correspondence has been received from the appellant or her representative. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In this case, the Board concludes that there is no appeal pending before it.  The Board's denial of the appellant's claims is final.  38 C.F.R. § 20.1100 (2014).  Accordingly, because the Board lacks jurisdiction to adjudicate the issues of service connection for the cause of the Veteran's death; CUE in May 1964, December 1965 or January 1968 rating decisions; a disability rating in excess of 50 percent for chronic undifferentiated type schizophrenic reaction for accrued benefit purposes; and, DIC benefits this appeal must be dismissed. 










	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the denial of service connection for the cause of the Veteran's death is dismissed.

The motion to revise the May 26, 1964; December 13, 1965; or January 9, 1968 rating actions based on CUE is dismissed. 

The appeal of the denial of a disability rating in excess of 50 percent for the service-connected chronic undifferentiated type schizophrenic reaction for accrued benefit purposes is dismissed.

The appeal seeking entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


